                     IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

                                           )
STURM, RUGER & CO., INC.                   )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )               Civil Action No.
                                           )               1:19-cv-00801-JL
AMERICAN OUTDOOR BRANDS                    )
CORPORATION, SMITH & WESSON                )
INC.                                       )
and                                        )
THOMPSON/CENTER ARMS,                      )
COMPANY, LLC,                              )
                                           )
      Defendants.                          )
                                           )

                         JOINT DISCOVERY ORDER

      On February 21, 2020, the Court conducted a telephonic conference in the above-

captioned matter to address issues involving outstanding discovery. The Court, having

considered the Parties’ respective written submissions and oral arguments, hereby

orders as follows:

      Ruger’s Discovery Requests

      1.     Interrogatory No. 1: Defendants will produce a list of every individual
             (by name and title) involved in the decision to develop the T/CR22 (or to
             develop a rifle for the .22 caliber market), including anyone involved in
             meetings (including “Control Meetings” and “Stage Gate Review
             Meetings”) and/or discussions. This includes anyone involved in the
             decision to develop T/CR22 (or to develop a rifle for the .22 caliber
             market) who may have been on the management, brand, and/or sales
             teams. Defendants will also include a single line describing each person’s
             role.
2.    Interrogatory No. 2: Defendants will produce a list of every individual
      (by name and title) involved in the development of the T/CR22 (or the
      development of a rifle for the .22 caliber market), including anyone
      involved in meetings (including “Control Meetings” and “Stage Gate
      Review Meetings”) and/or discussions. This includes anyone involved in
      the development of the T/CR22 (or development of a rifle for the .22
      caliber market) who may have been on the management, brand, and/or
      the sales teams. Defendants will also include a single line describing each
      person’s role.

3.    Interrogatory No. 3: Defendants will provide the number of T/CR22 rifles
      (by model) manufactured and shipped to date by Defendants to any buyer
      (wholesale, retail, or individual).

4.    Interrogatory No. 5: Defendants will provide a list of every individual (by
      name and title) involved in any market analysis of the T/CR22, including
      anyone who participated in or conducted meetings or discussions about
      any market analysis.

5.    Interrogatory No. 6: Defendants will provide the names of any companies
      or individuals involved in creating or supplying the tooling for any visible
      or external aspects of the T/CR22 rifle (including all models).

6.    Interrogatory No. 7: Defendants will provide the names of any companies
      or individuals involved in creating or supplying component parts for any
      visible or external aspects of the T/CR22 rifle (including all models).

7.    Interrogatory No. 10: Defendants will provide the gross revenue for each
      model of T/CR22 sold to date.

8.    Interrogatory Nos. 12 and 13: Defendants will identify—and produce any
      documents manifesting or reflecting—any and all customer complaints
      and/or returns of merchandize concerning the T/CR22 that refer to or
      mention either “Ruger” or “10/22,” including on or in emails, online
      submissions, telephone calls, or otherwise.

9.    Document Request No. 3: Defendants will produce all documents that
      describe, relate, or refer to the design of the T/CR22 in any way.

10.   Document Request No. 6: Defendants will produce all documents that
      describe, relate, or refer to the sales of the T/CR22 in any way, at any level
      in the distribution chain.


                                     2
      11.   Document Request No. 16: Defendants will produce all customer
            communications concerning the T/CR22 that reference or mention
            “Ruger,” “10/22,” or accessories for the 10/22 rifle that are specifically
            identified on Ruger’s website (www.ruger.com and
            www.shopruger.com), i.e. stocks, magazines, barrels, triggers, sights,
            lights, lasers, scope bases, and any components for any such accessories.

Defendants’ Discovery Requests

      1.    Document Request No. 1: Ruger shall produce all documents concerning
            the T/CR22.

      2.    Document Request No. 2: Ruger shall produce all documents concerning
            the design, development, and creation of the alleged trade dress elements
            for each model of the 10/22 that Ruger asserts has been infringed by
            Defendants.

      3.    Document Request No. 3: Ruger shall produce all documents supporting
            or refuting the contention that the “original design and concept for the
            10/22 rifle has remained virtually the same since 1964” as alleged in
            Paragraph 12 of the Amended Complaint.

      4.    Document Request No. 11: Ruger shall produce all documents concerning
            the target demographic market for 10/22 rifles.

      5.    Document Request No. 12: Ruger shall produce all documents concerning
            the factors that consumers of .22 caliber rifles consider in their purchasing
            decision.

      6.    Document Request No. 21: Ruger shall produce all documents concerning
            any allegations made by Ruger, in any form or forum, that a .22 caliber
            rifle offered by a third-party infringed the trade dress rights of the 10/22.

      7.    Document Request No. 26: Ruger shall produce all documents concerning
            Ruger’s knowledge of, or investigation into, the T/CR22.

      8.    Document Request No. 27: Ruger shall produce all documents concerning
            Ruger’s timing in filing this Action.

      9.    Document Request No. 28: Ruger shall produce all documents concerning
            its consideration as to whether to file this Action.



                                           3
      10.    In the event Ruger withholds documents responsive to Request Nos. 26,
             27, or 28 on the basis of privilege, Ruger shall provide to Defendants a
             privilege log identifying such withheld documents in the form and
             manner set forth in Federal Rule of Civil Procedure 26(b)(5)(A).

      Failure to reference a specific Interrogatory and/or Document Production

Request in this Order is not to be deemed a waiver of the Parties’ respective obligations

to fully respond to, and/or supplement, all outstanding discovery requests.



SO ORDERED this __3rd___ day of ___March, 2020.


                                  _________________________________
                                  The Honorable Joseph N. Laplante
                                  United States District Court Judge




                                            4
